Citation Nr: 0709100	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating for residuals of right medial 
malleolus fracture in excess of 10 percent prior to January 
12, 2006, and in excess of 20 percent beginning January 12, 
2006. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1962 and 
from June 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  This case was most 
recently remanded in February 2005 and now returns to the 
Board for appellate review.

In connection with this appeal the veteran testified at a 
video-conference hearing before a Veterans Law Judge in 
October 2004; a transcript of that hearing is associated with 
the claims file.  In a December 2006 letter, the veteran was 
informed that the Veterans Law Judge who conducted his 
hearing is no longer employed by the Board.  He was given the 
option of requesting a new Board hearing or having a decision 
reached based on the evidence of record, to include the 
transcript of his October 2004 Board hearing.  The December 
2006 letter advised the veteran that if he did not respond 
within 30 days, the Board would assume that he did not want 
an additional hearing.  To date, no response from the veteran 
has been received.  As such, the Board will assume that the 
veteran does not want another hearing and will decide his 
claim based on the evidence of record, to include the October 
2004 hearing transcript.

The Board observes that the August 2000 rating decision 
denied entitlement to a rating in excess of 10 percent for 
the veteran's service-connected right ankle disability.  
Thereafter, the veteran perfected his appeal as to the 
propriety of the assigned rating.  A July 2006 rating 
decision granted an increased rating, to 20 percent, for the 
veteran's service-connected right ankle disability, effective 
January 12, 2006.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of a 20 percent rating 
is not a full grant of the benefit sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to an increased rating, the matter remains before the Board 
for appellate review.  The issue includes whether he is 
entitled to a rating for his right ankle disability in excess 
of 10 percent prior to January 12, 2006, the effective date 
of the grant of 20 percent, and whether he is entitled to a 
rating in excess of 20 percent thereafter.  As such, the 
issue has been recharacterized on the title page. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Prior to January 12, 2006, residuals of right medial 
malleolus fracture were manifested by subjective complaints 
of pain and objective evidence of painful ankle motion with 
full dorsiflexion to 20 degrees and plantar flexion limited 
to 35 degrees, resulting in no more than mild to moderate 
functional loss; ankylosis is not shown.

3.  Beginning January 12, 2006, residuals of right medial 
malleolus fracture are manifested by subjective complaints of 
pain, weakness, stiffness, swelling, heat, redness, locking, 
fatigability, lack of endurance, instability, and giving away 
and objective evidence of swelling, weakened movement, 
incoordination, and marked limitation of ankle motion due to 
pain; ankylosis is not shown.


CONCLUSION OF LAW

The criteria for a rating for residuals of right medial 
malleolus fracture in excess of 10 percent prior to January 
12, 2006, and in excess of 20 percent beginning January 12, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  The veteran filed his original 
claim for an increased rating in April 2000 and the RO's 
initial unfavorable decision was issued in August 2000, prior 
to the enactment of the VCAA.  In Pelegrini, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  Id.; see also 38 C.F.R. § 
20.1102 (2006) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, after VCAA notice was provided in February 2004, 
February 2005, November 2005, and December 2005 letters, the 
veteran's increased rating claim was readjudicated in a July 
2006 rating decision.  Additionally, he was provided with 
supplemental statements of the case in May 2004 and August 
2006.  Therefore, the Board finds that the veteran had the 
opportunity to respond to VA's remedial VCAA notice prior to 
the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2004, 
February 2005, November 2005, and December 2005 letters 
advised him of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  Moreover, such letters informed him of the 
evidence necessary to substantiate his increased rating 
claim.  Although the veteran may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The 
letters advised him to notify VA of any additional 
information or evidence that he believed would support his 
claim, and if he had additional records he could send them to 
VA, thus effectively notifying him to send any additional 
relevant information.  Additionally, an August 2006 letter 
advised the veteran of the evidence necessary to establish a 
disability rating as well as an effective date for the issue 
now on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records, private medical records, and August 2000 and January 
2006 VA examination reports were reviewed by both the RO and 
the Board in connection with adjudication of the veteran's 
claim.  He has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Additionally, the veteran was 
provided with VA examinations in August 2000 and January 2006 
in order to adjudicate his increased rating claim.  Such 
examination reports adequately address the manifestations of 
the veteran's right ankle disability.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected right ankle disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for residuals of right 
medial malleolus fracture, evaluated as 10 percent disabling 
prior to January 12, 2006, and 20 percent disabling beginning 
January 12, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5271.  At his October 2004 Board hearing and in 
documents of record, the veteran contends that his right 
ankle disability has increased in severity.  He states that 
he has pain and instability of the ankle as well as arthritis 
and neuropathy residual to the fracture.  As such, the 
veteran argues that he is entitled to an evaluation in excess 
of 10 percent prior to January 12, 2006, and an evaluation in 
excess of 20 percent beginning January 12, 2006, for such 
service-connected disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In this case, the Board notes that an 
August 2000 X-ray reflects post-traumatic osteoarthritis of 
the right ankle.  Additionally, X-rays dated in March 2003 
and March 2004 reveal degenerative changes of the right 
ankle.  As such, the veteran's right ankle disability has 
been evaluated under Diagnostic Code 5271, pertinent to 
limitation of ankle motion.

Diagnostic Code 5271 provides that moderate limitation of 
ankle motion warrants a 10 percent evaluation.  Marked 
limitation of ankle motion warrants a 20 percent evaluation.  

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

A.	Prior to January 12, 2006

For the following reasons, the Board finds that, for the 
period prior to January 12, 2006, the veteran is not entitled 
to a rating in excess of 10 percent for his service-connected 
right ankle disability.  For such time period, the veteran's 
residuals of right medial malleolus fracture are manifested 
by subjective complaints of pain and objective evidence of 
painful ankle motion with full dorsiflexion to 20 degrees and 
plantar flexion limited to 35 degrees, resulting in no more 
than mild to moderate functional loss.

Specifically, an August 2000 VA examination reflects 
complaints of right ankle pain.  Upon physical examination, 
the veteran's right ankle was slightly painful during motion.   
There was no tenderness, edema, instability, redness, heat, 
or guarding during movement.  The veteran dorsiflexed to 20 
degrees with pain and plantar flexed to 35 degrees.  The 
examiner diagnosed degenerative arthritis status-post open 
reduction internal fixation of the right ankle with mild to 
moderate functional loss.  Additionally, private medical 
records dated in January 2001, October 2001, and December 
2002 reflect complaints of right ankle pain. 

Therefore, the Board finds that the veteran's right ankle 
symptomatology, as noted above, more nearly approximates 
moderate, as opposed to marked, limitation of motion under 
Diagnostic Code 5271.  In this regard, the Board notes that 
the veteran has been assigned a 10 percent evaluation in 
contemplation of the fact that his right ankle plantar 
flexion is limited by 10 degrees and his ankle was noted to 
be slightly painful on motion.  See DeLuca, supra.  However, 
the veteran had full dorsiflexion to 20 degrees and the 
August 2000 VA examiner determined that his right ankle 
disability resulted in only mild to moderate functional loss.  
As such, the veteran is not entitled to a rating in excess of 
10 percent under Diagnostic Code 5271.  

B.	Beginning January 12, 2006

For the following reasons, the Board finds that, for the 
period beginning January 12, 2006, the veteran is not 
entitled to a rating in excess of 20 percent for his service-
connected right ankle disability.  For such time period, the 
veteran has been assigned the maximum evaluation of 20 
percent under Diagnostic Code 5271 in contemplation of 
subjective complaints of pain, weakness, stiffness, swelling, 
heat, redness, locking, fatigability, lack of endurance, 
instability, and giving away and objective evidence of 
swelling, weakened movement, incoordination, and marked 
limitation of ankle motion due to pain.

Specifically, at the veteran's January 2006 VA examination, 
he complained of pain, weakness, stiffness, swelling, heat, 
redness, locking, fatigability, lack of endurance, 
instability, and giving away.  The veteran denied drainage 
and abnormal motion.  Upon physical examination, he had 
swelling of the right ankle, especially on the medial 
malleolus.  The veteran did not complain of pain on 
manipulating the ankle and there was no objective evidence of 
painful motion.  There was edema and weakness, but no 
instability, redness, heat, or tenderness.  There was no 
ankylosis present.  The veteran's right ankle dorsiflexed 
from zero to 10 degrees with no complaints of pain.  He also 
had plantar flexion from zero to 37 degrees with mild 
complaints of pain on range of motion.  Repetitive use caused 
a further decrease by about 5 degrees in range of motion due 
to pain.  The examiner also noted that there was evidence of 
some weakened movement and incoordination.  The examiner 
diagnosed degenerative joint disease of the right ankle, 
status post-medial malleolus fracture, with limitation in 
function due to pain.  

Therefore, in contemplation of the veteran's right ankle 
symptomatology, to include DeLuca factors, as demonstrated at 
his January 2006 VA examination, he has been assigned the 
maximum evaluation of 20 percent under Diagnostic Code 5271.

C.	Other Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has specifically considered 
whether the veteran is entitled to a higher or separate 
rating under alternate diagnostic codes pertinent to ankle 
disabilities.  However, the medical evidence does not 
demonstrate ankylosis of the ankle, thus Diagnostic Code 5270 
is not for consideration.  Moreover, there is no objective 
evidence of ankylosis of the subastragalar or tarsal joint, 
malunion of oscalcis or astragalus, or astragalectomy so as 
to consider separate ratings under Diagnostic Codes 5272, 
5273, or 5274, respectively.  Also, the Board notes that the 
veteran experiences neuropathy in his feet; however, such is 
shown by the medical evidence to be secondary to nonservice-
connected diabetes mellitus rather than his right ankle 
disability.  Additionally, the Board notes that the veteran 
has a scar residual to his surgery for a right medial 
malleolus fracture.  However, such scar is asymptomatic and 
not of a size so as to warrant consideration of diagnostic 
codes pertinent to scarring.  Specifically, in August 2000, 
an 8 centimeter J-shaped scar behind the medial malleolus of 
the right ankle was noted and, in January 2006, such was 
observed to be well-healed.  Therefore, the Board finds that 
a review of the record fails to reveal any additional 
functional impairment associated with the veteran's right 
ankle disability so to warrant consideration of alternate 
rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating for 
residuals of right medial malleolus fracture in excess of 10 
percent prior to January 12, 2006, and in excess of 20 
percent beginning January 12, 2006.  Therefore, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected right ankle disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected right 
ankle disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating for residuals of right medial malleolus fracture in 
excess of 10 percent prior to January 12, 2006, and in excess 
of 20 percent beginning January 12, 2006, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


